                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LEE ANTHONY BROWN,

                       Plaintiff,

                v.                                           Case No. 21-cv-0542-bhl

WARDEN MICHAEL MEISNER, et al.,

                       Defendants.


                                     SCREENING ORDER


        Plaintiff Lee Anthony Brown, who is currently serving a state prison sentence at Oshkosh

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants violated his civil rights. This matter comes before the Court on

Brown’s motion for leave to proceed without prepayment of the filing fee and for screening of the

complaint.

         MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Brown requested leave to proceed without prepaying the full filing fee. A prisoner plaintiff

proceeding without prepayment of the filing fee is required to pay the full amount of the $350.00

filing fee over time. See 28 U.S.C. §1915(b)(1). Brown filed a certified copy of his prison trust

account statement for the six-month period immediately preceding the filing of his complaint, as

required under 28 U.S.C. §1915(a)(2). The Court assessed, and Brown has paid, an initial partial

filing fee of $34.13. The Court will grant Brown’s motion for leave to proceed without prepayment

of the filing fee.
                                   SCREENING THE COMPLAINT

       Under the Prison Litigation Reform Act, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. §1915A(a). The Court must dismiss a complaint if the prisoner raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§1915A(b).

       To state a claim under the federal notice pleading system, Brown must provide a “short

and plain statement of the claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).

Brown need not plead every fact supporting his claims; he must only “give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       There is a reason Rule 8 specifies a “short and plain” statement. “Rule 8(a) requires parties

to make their pleadings straightforward, so that judges and adverse parties need not try to fish a

gold coin from a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003). “District judges are busy, and therefore have a right to dismiss a complaint that is

so long that it imposes an undue burden on the judge, to the prejudice of other litigants seeking the

judge’s attention.” Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir. 2013). “Length may make

a complaint unintelligible, by scattering and concealing in a morass of irrelevancies the few

allegations that matter.” Id.

       Brown’s complaint is 30 handwritten, single-spaced pages, and includes over 20

defendants (from two different institutions) and numerous unrelated claims. Before this case goes

any further, the Court will require Brown to file an amended complaint that complies with Fed. R.



                                                  2
Civ. P. 8. The amended complaint must provide a simple, concise, and direct statement of his

claims. Brown does not need to include every detail giving rise to his claims. He need only

provide enough facts from which the Court can reasonably infer that the defendants did what he

alleges they did.

        As Brown considers what facts and information to include in his amended complaint, he

should remember that he can join multiple defendants in a single case only if he asserts at least

one claim against each defendant that arises out of the same events or incidents; and involves

questions of law or fact that are common to all the defendants. Fed. R. Civ. P. 18(a); Fed. R. Civ.

P. 20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Wheeler v. Wexford Health

Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). This means that Brown cannot bring all of the

claims he identifies (i.e. failure to protect, retaliation, conditions of confinement, denial of medical

care, procedural due process, substantive due process, and intentional infliction of emotional

distress) in the same lawsuit. These claims belong in different lawsuits, for which he must pay

separate filing fees.

        The Court is enclosing a guide for pro se prisoners that explains how to file a complaint

that the Court can effectively screen. The Court also will include a blank prisoner amended

complaint form. The Court will require Brown to use that form to file his amended complaint.

See Civil L. R. 9 (E.D. Wis.). If Brown believes he needs more space than is available on the

blank prisoner amended complaint form, he may attach a maximum of five typed, double-spaced

pages. The amended complaint should be no more than ten pages total. Failure to file an amended

complaint may result in dismissal of this action.




                                                    3
                                             CONCLUSION

        IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the complaint is DISMISSED because it violates Fed.

R. Civ. P. 8. Brown may file an amended complaint that complies with the instructions in this

order by June 21, 2021. If Brown files an amended complaint by the deadline, the Court will

screen the amended complaint as required by 28 U.S.C. §1915A. If Brown does not file an

amended complaint by the deadline, the Court may dismiss this case.

        IT IS FURTHER ORDERED that the clerk’s office mail the plaintiff a blank prisoner

amended complaint form and a copy of the guide entitled “Answers to Prisoner Litigants’ Common

Questions” along with this order.

        IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall collect

from his institution trust account the $315.87 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to his trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the plaintiff is located.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will



                                                    4
scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202


PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 19th day of May, 2021.

                                                       s/ Brett H. Ludwig
                                                       Brett H. Ludwig
                                                       United States District Judge




                                                  5
